Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed March 30, 1979, the sentence being an intermittent sentence of imprisonment of 60 days and probation for a period of three years, with a direction that defendant make restitution. Sentence modified, on the law, by adding thereto a provision that the sentence of imprisonment shall be a condition of and run concurrently with the sentence of probation. As so modified, sentence affirmed. The sentence as imposed was improper (see Penal Law, § 60.01, subd 2, par [d]). Mangano, J. P., Gibbons, Rabin and Gulotta, JJ., concur.